Citation Nr: 0701454	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran served on active duty from October 1972 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On substantive appeal in June 2005, the veteran indicated 
that she wanted to appear at a hearing before a member of the 
Board.  However, by written correspondence received later 
that month, she withdrew her request for a hearing.  No 
further action is warranted.


FINDING OF FACT

Systemic lupus erythematosus is first shown more than 20 
years after the veteran's separation from service, and is not 
shown to be related to active service.


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2004.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the service 
connection claim, namely, evidence that her lupus was 
incurred in or connected to an injury or disease during 
active service.  The veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was also asked to submit 
evidence, which would include that in her possession, in 
support of her claim.  The notice included the provision for 
the effective date, that is, the date of receipt of the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability).

To the extent that the degree of disability assignable was 
not provided in the pre-adjudication notice, as the claim is 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has assisted the 
veteran in obtaining the evidence necessary to substantiate 
her claim, including obtaining service medical records and 
substantial private medical records identified by the 
veteran.  

The Board notes that there was no VA examination or opinion.  
However, under 38 U.S.C.A. § 5103A(d), VA is only required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  The Board declines to obtain a medical nexus opinion 
because there is no competent evidence that the veteran's 
lupus may be associated with service.  

The Board concludes that the VCAA requirements have been met, 
and a decision on the merits does not prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Also, systemic lupus erythematosus 
may be presumed to have been incurred during service when 
manifested to a compensable degree within a one year 
following separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Consideration for presumptive service connection for 
such diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that she is entitled to be considered for 
presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service medical records show no complaints, treatment or 
diagnosis related to systemic lupus erythematosus during 
active service.  The veteran's body systems were evaluated as 
normal during military service entrance and separation exams.  

Private treatments records from September 1995 to December 
2004 comprehensively document the veteran's complaints and 
treatment related to hand, spine and abdominal pain, 
dysphagia, urinary incontinence, carpal tunnel syndrome, and 
sinusitis.  Private treatment records from this period also 
show an initial diagnosis of systemic lupus erythematosus in 
October 1996, over 20 years after separation from active 
service.  The absence of documented complaints and diagnosis 
over two decades precludes entitlement to presumptive service 
connection, and weighs against the claim for direct service 
connection.  38 C.F.R. §§ 3.307, 3.309; Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

To the extent that the veteran's statements relate her 
systemic lupus erythematosus to service, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to substantiate the claims.  The veteran as a lay 
person is not competent to offer an opinion on medical 
diagnosis or causation, and consequently her statements to 
that extent do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

There is no competent medical evidence that the veteran 
suffered from systemic lupus erythematosus during active 
service, suffers from systemic lupus erythematosus 
etiologically related to disease, injury, or events during 
her active service, or suffers from systemic lupus 
erythematosus that was manifested to a degree of 10 percent 
disabling within one year after her separation from active 
service.  Accordingly, there is no factual or legal basis to 
associate the veteran's current disability with service.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309; Gilbert v. Derwinski, 1 Vet.  . 


ORDER

Service connection for systemic lupus erythematosus is 
denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


